Citation Nr: 1302944	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  09-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for Degenerative Disc Disease (DDD) and spondylolisthesis status post lumbar fusion.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1993 to February 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's low back disability and assigned a 10 percent rating for the disability effective February 26, 2008.  An interim (March 2011) rating decision increased the rating to 20 percent effective the date of award of service connection.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

In his June 2009 VA Form 9, substantive appeal, the Veteran requested a Board hearing.  On an Appeal Hearing Options form (which is attached to the substantive appeal), the Veteran confirmed the request.  In an August 2011 letter, the RO informed him that he was on a waiting list for a Travel Board hearing, and offered him alternate options in lieu of the Travel Board hearing (i.e. videoconference hearing, hearing in Washington DC and withdrawal of hearing request).  Per the paperless record in Virtual VA, he has not opted for any alternate option.  The case was forwarded to the Board without a hearing held.  Because the Board may not proceed with an adjudication of the claim without affording him the opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §  20.700(a).

Accordingly, the case is REMANDED for the following:
The RO should make arrangements for the Veteran to be scheduled for a Travel Board hearing at the RO of the jurisdiction where he resides.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

